UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2342


MICHAEL TEFFERA GEBREMESKEL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 7, 2009            Decided:   September 18, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Jem C.
Sponzo,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Teffera Gebremeskel, a native and citizen of

Ethiopia,    petitions      for    review       of    an       order    of    the   Board     of

Immigration Appeals dismissing his appeal from the immigration

judge’s    denial      of   his    requests          for       asylum,       withholding     of

removal, and protection under the Convention Against Torture.

            Before       this      court,        Gebremeskel              challenges         the

determination that he failed to establish his eligibility for

asylum.          To    obtain     reversal       of        a    determination         denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                              INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                           We have reviewed the

evidence of record and conclude that Gebremeskel fails to show

that the evidence compels a contrary result.                              Accordingly, we

find that substantial evidence supports the denial of asylum

relief.

            Additionally,         we    uphold       the       denial    of    Gebremeskel’s

request    for    withholding      of    removal.              “Because       the   burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible       for    asylum       is    necessarily            ineligible      for

withholding       of     removal       under     [8        U.S.C.]        §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                Because

                                            2
Gebremeskel failed to show that he is eligible for asylum, he

cannot meet the higher standard for withholding of removal.

           Accordingly, we deny the petition for review. *           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     *
       Gebremeskel does not challenge the denial of his request
for protection under the Convention Against Torture in his brief
before the court.   In any event, the court lacks jurisdiction
over any such challenge in light of Gebremeskel’s failure to
raise a Convention Against Torture claim before the Board. See
8 U.S.C. § 1252(d)(1) (2006) (“A court may review a final order
of removal only if . . . the alien has exhausted all
administrative remedies available to the alien as of right.”);
Massis v. Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008) (holding
that we lack jurisdiction to consider an argument not raised
before the Board).



                                    3